Citation Nr: 0000161	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-40 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss for the period from April 16, 1996, to 
June 13, 1999.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss for the period from June 14, 1999.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
St. Paul, Minnesota.

The Board initially notes that the veteran has raised the 
issue of entitlement to service connection for bilateral 
tinnitus.  This matter is therefore referred to the ROIC for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During the veteran's period of service, his average pure 
tone decibel loss in the right ear ranged from 12 to 41, and 
in the left ear from 17 to 53.

3.  In July 1996, the veteran's average pure tone decibel 
loss was 56 bilaterally, with speech recognition ability of 
80 percent bilaterally.

4.  In August 1999, the veteran's average pure tone decibel 
loss in the right ear was 64 and in the left ear was 68, with 
speech recognition ability of 84 percent bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss for the period prior to June 14, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

2.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss for the period from June 14, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.  

Briefly, as was noted in the Introduction, the veteran's 
period of service ended in February 1965.  In May 1996, the 
veteran was granted service connection for bilateral hearing 
loss, evaluated as noncompensably disabling effective April 
16, 1996.  A July 1996 rating decision increased the 
evaluation assigned the veteran's bilateral hearing loss to 
10 percent disabling, and a September 1996 rating decision 
increased the evaluation assigned to 20 percent disabling, 
effective April 16, 1996.  Thereafter, in September 1999, the 
evaluation assigned the veteran's bilateral hearing loss was 
increased to 30 percent disabling, effective June 14, 1999.  
The 30 percent evaluation has remained in effect since that 
time. 

Service medical records show that on audiometric testing of 
the veteran at enlistment, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
X
20
LEFT
5
0
20
X
30

During service the veteran underwent several audiological 
evaluations.  Average pure tone thresholds, in decibels, on 
audiometric testing for the right ear ranged from 26-41, and 
for the left ear ranged from 28 to 53.  The report of the 
veteran's examination for discharge shows that on audiometric 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
50
X
65
LEFT
10
5
50
X
90

On file are several statements by the veteran in which he 
alleges, in essence, that he developed hearing problems in 
service and that he was consequently the first person to lose 
his job during workforce reductions, presumably because of 
his hearing impairment.  He averred that he used to earn more 
than $500 each week, but last worked full-time in December 
1994.

Of record are several statements, received in June 1996, from 
the veteran's wife, R.L., A.T. and R.M.  The statements 
indicate, in essence, that the veteran did not exhibit any 
noticeable hearing loss prior to service, but did manifest 
significant deterioration in his auditory acuity since 
service.  

Of record is the report of a July 1996 VA examination of the 
veteran.  Audiometric testing at that time revealed pure tone 
thresholds, in decibels, to be as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
80
80
LEFT
10
10
55
75
85

The average pure tone decibel loss was 56, bilaterally.  
Speech audiometry revealed speech recognition ability of 80 
percent bilaterally; the audiologist diagnosed the veteran 
with mild to moderately severe high frequency hearing loss.  
On subsequent ear, nose and throat (ENT) evaluation, the 
veteran reported a history of hearing loss since service as 
well as intermittent otorrhea of the right ear.  Physical 
examination was normal and the examiner diagnosed the veteran 
with symmetric sensorineural hearing loss.

In an August 1996 statement and clinical treatment note, 
Holly J. Dodds, M.A., an audiologist with the Park Nicollet 
Clinic, indicated that the veteran had presented that month 
with complaints of bilateral hearing loss and occasional 
drainage from the right ear.  She reported that audiometric 
testing revealed moderately severe to profound high frequency 
sensorineural hearing loss, with speech recognition ability 
of 60 percent for the right ear, and 72 percent for the left 
ear.  She concluded that, in her opinion, the percent of 
binaural hearing handicap exhibited by the veteran was 37%.  
Attached to the statement was a copy of the referenced August 
1996 audiometric evaluation.

In a March 1997 statement, the veteran's current employer 
explained that he had noticed a significant level of hearing 
loss in the veteran.

On file is a letter, dated June 14, 1999, from Rita J. 
Mueller, M.A., also an audiologist with the Park Nicollet 
Clinic.  Ms. Mueller reported that the veteran presented on 
that date for audiometric testing, which revealed a "pure 
tone average" of 52.5 percent for the right ear and 58.7 
percent for the left ear; Ms. Mueller explained that she 
calculated the "pure tone average" using only the 500, 
1000, 2000 and 4000 Hertz ranges.  Speech recognition scores 
were 48 percent for the right ear, and 52 percent for the 
left ear.  Attached to Ms. Mueller's statement was a copy of 
the clinical note for that date, which indicates that the 
veteran's hearing loss was fairly stable and that his 
drainage complaints were possibly due to ear wax, and a copy 
of the referenced June 1999 examination report.
 
Of record is the report of an August 1999 VA examination of 
the veteran.  Audiometric testing at that time revealed pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
70
85
85
LEFT
25
20
70
85
95

The average pure tone decibel loss in the right ear was 64 
and in the left ear was 68.  Speech audiometry revealed 
speech recognition ability of 84 percent bilaterally.  The 
examiner concluded that the veteran exhibited moderate to 
severe hearing loss with mildly impaired speech 
understanding.  On subsequent ENT evaluation, the veteran was 
diagnosed with bilateral severe to profound high frequency 
sensorineural hearing loss.  The examiner concluded, in 
essence, that there had been no change in the veteran's 
auditory acuity since June 1999, and that while the results 
of his current evaluation were consistent with the results 
obtained in August 1996 at the Park Nicollet Clinic, there 
had been no significant change in the veteran's hearing since 
his last rating examination in July 1996.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  The 
standards for rating impairment of auditory acuity are set 
forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  While the criteria found at 38 C.F.R. § 4.85 at 
TABLE VI and TABLE VII remain unchanged, the new criteria 
provide that TABLE VIA (which does not require the use of 
speech recognition ability scores) may be used (if to the 
advantage of the veteran) in situations where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  The Roman numeral 
designation for hearing impairment obtained from either TABLE 
VI or VIA, whichever is higher, will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the ROIC evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of May 1996.  The August 1996 Statement 
of the Case and September 1996, April 1997 and May 1999 
Supplemental Statements of the Case referred to the 
regulations then in effect.  The ROIC subsequently issued a 
Supplemental Statement of the Case in September 1999 which 
considered the veteran's claim under the new schedular 
criteria.  

For the period prior to June 14, 1999, applying the criteria 
found at 38 C.F.R. § 4.85 at TABLE VI to the results of the 
July 1996 VA examination yields a numerical category 
designation of IV for both the right and left ears (between 
50 and 57 percent average pure tone decibel hearing loss, 
with between 76 and 82 percent of speech discrimination).  
Alternatively, applying the criteria found at 38 C.F.R. 
§ 4.85 at TABLE VIA to the results of the July 1996 VA 
examination also yields a numerical category designation of 
IV for both the right and left ears, (between 56 and 62 
percent average pure tone decibel hearing loss).  Elevating 
the results to a numerical category designation of V for both 
the right and left ears, pursuant to the new criteria of 
38 C.F.R. § 4.86(b), and entering the resultant category 
designations for both ears into TABLE VII produces a 
disability percentage evaluation of 20 percent, under 
Diagnostic Code 6100.  The Board notes that while records of 
multiple audiometric evaluations in service provide findings 
with respect to pure tone decibel loss, they do not provide 
information with respect to speech recognition ability.  The 
Board notes, however, that the veteran consistently presented 
with speech recognition ability of at least 80 percent in 
each ear on VA examination, and that he has consistently 
demonstrated less than 63 decibel average pure tone decibel 
loss on all evaluations prior to June 1999.  

Although the private August 1996 audiology report 
demonstrated speech recognition ability of only 60 percent in 
the right ear and 72 percent in the left ear, the Board notes 
that there is no indication that those speech recognition 
scores were obtained using the controlled speech 
discrimination tests.  Moreover, the August 1996 report does 
not include a calculation of the average pure tone decibel 
loss associated with the veteran's hearing impairment.  While 
the record reflects that the ROIC, on its own initiative, 
interpreted the audiometric data from the August 1996 
examination to show an average pure tone decibel loss of 55 
bilaterally, the Board notes that the interpretation of such 
data is not within the province of the laity.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As the July 1996 VA 
examination report provides findings with respect to the 
average pure tone decibel loss and speech recognition scores 
based on the Maryland CNC word list, the Board finds it to be 
more complete and therefore of greater probative value than 
the report of the August 1996 evaluation by Ms. Dodds.  

Accordingly, a rating in excess of 20 percent for bilateral 
hearing loss for the period prior to June 14, 1999, is not 
warranted under the schedular criteria.

With respect to the period from June 14, 1999, applying the 
criteria found at 38 C.F.R. § 4.85 at TABLE VI to the results 
of the August 1999 VA examination yields a numerical category 
designation of III for both the right and left ears (between 
58 and 73 percent average pure tone decibel hearing loss, 
with between 84 and 90 percent of speech discrimination).  
Alternatively, applying the criteria found at 38 C.F.R. 
§ 4.85 at TABLE VIA to the results of the August 1999 VA 
examination yields a numerical category designation of V for 
both the right and left ears, (between 63 and 69 percent 
average pure tone decibel hearing loss), which, in turn, is 
elevated to a numerical category designation of VI for both 
the right and left ears pursuant to the new criteria of 
38 C.F.R. § 4.86(b).  Entering the category designations for 
both ears into TABLE VII produces a disability percentage 
evaluation of 30 percent.  

Although the private June 14, 1999, audiology report reflects 
speech recognition ability of only 48 percent in the right 
ear and 52 percent in the left ear, as with the August 1996 
examination, there is no indication that those speech 
recognition scores were obtained using the Maryland CNC word 
list.  See 38 C.F.R. § 4.85 (1999) (an examination for 
hearing impairment for VA purposes must include a controlled 
speech discrimination test (Maryland CNC)); 64 Fed. Reg. 
25202 (1999).  Moreover, while the June 1999 audiologist 
provided findings with respect to the "pure tone average," 
those findings were based on an incorrect calculation.  See 
38 C.F.R. § 4.85(d) (1999) (puretone threshold average is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four).  In contrast, the August 1999 VA 
examiner correctly calculated the average puretone decibel 
loss, and moreover included speech recognition scores based 
on the Maryland CNC word list.  In addition, while the August 
1999 examiner described the August 1996 private evaluation 
report as consistent with recent findings on VA examination, 
he nevertheless concluded that the veteran's hearing loss had 
not undergone significant change since the July 1996 VA 
evaluation.  Accordingly, the Board finds the August 1999 VA 
examination report to be of greater probative value than the 
report of the June 1999 evaluation by Ms. Mueller.  

Accordingly, a rating greater than 30 percent for bilateral 
hearing loss for the period from June 14, 1999, is not 
warranted under the schedular criteria.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999) since the veteran has argued that his 
service-connected bilateral hearing loss has interfered with 
his ability to obtain and retain full time employment.  The 
record reflects that the manifestations of the disability are 
those specifically contemplated under the schedular criteria.  
The disability has not necessitated frequent periods of 
hospitalization nor is there any other indication in the 
record that the average industrial impairment, as opposed to 
the veteran's individual industrial impairment, would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss for the period from April 16, 1996, to June 13, 
1999, is denied.

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss for the period from June 14, 1999, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

